Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4 and 7 uses the recitations “a molar tooth” and “a mesial anchor tooth”. However, the same recitations are used in line 2 of the pre-amble of the claim. The Office understands in both instances refer to the same limitations. Therefore., it is suggested to change the recitations in lines 4 and 7 to “.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 18-22, 27-31, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lluch (US 7618257 B1) (aka Lluch ‘257) in view of Lluch (US 20060257812 A1) (aka Lluch ‘812).

[AltContent: textbox (Rod)][AltContent: textbox (Rod)][AltContent: textbox (C-clasp molar component)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Mesial step-up portion from the mesial anchor tooth attachment)][AltContent: textbox (Bonding pad)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hook)][AltContent: arrow][AltContent: textbox (Hook)][AltContent: ][AltContent: textbox (Distal step-down portion)][AltContent: ][AltContent: arrow][AltContent: textbox (Bonding pad)][AltContent: arrow][AltContent: textbox (Curved mesial anchor tooth attachment)][AltContent: arrow][AltContent: textbox (Bonding pad)][AltContent: arrow][AltContent: textbox (Bonding pad)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Molar Component)]
    PNG
    media_image1.png
    350
    449
    media_image1.png
    Greyscale


[AltContent: ][AltContent: textbox (Buccal wall)][AltContent: textbox (Molar component with a flared clasp form having a housing flared outwardly to the mesial)][AltContent: ][AltContent: textbox (Facing the mesial direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Mesial direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C-clasp molar component)][AltContent: arrow][AltContent: textbox (Mesial opening)]
    PNG
    media_image2.png
    274
    449
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Engagement feature)]
    PNG
    media_image3.png
    281
    376
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Engagement feature)][AltContent: textbox (D-shaped Engagement feature)][AltContent: arc][AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    316
    331
    media_image4.png
    Greyscale

Regarding claim 1, Lluch ‘257 discloses an orthodontic appliance for orthodontic treatment of a posterior maxillary sector extending from a mesial anchor tooth to a molar tooth unilaterally on the same side of the maxilla including:
a  molar component (2) including a bonding pad (4) for affixing the molar component to a molar tooth (see annotated Fig. 1-3 above and col. 3, lines 36 and 39-40), the molar component (2) having a mesial opening to an interior of the molar component (2) (see annotated Fig. 4 above); 
a mesial anchor tooth attachment (see annotated Fig. 2 above), including a bonding pad (3) for affixing the mesial anchor tooth attachment to a mesial anchor tooth (col. 3, lines 37-38); 
a curved rod (see annotated Fig. 2 above), and extending from the mesial anchor tooth attachment towards the molar component in a mesiodistal direction (see col. 1, lines 37-41 – “The present invention relates to an auxiliary element for the segmented distalisation of the posterior jawbone sector from canine to molar in orthodontic treatment which is to improve, both mechanically and aesthetically, the elements which, with this same function, are currently being used”); and 

wherein a distal end of the rod engages at least one surface of the molar component (see Fig. 4 above, and col. 3, lines 43-45 – “Ball-and-socket member constituting the posterior end of the mesial segment, moving inside the cavity 13 of the distal segment”) to exert a distal force on the molar tooth when under a force of the traction element on the hook (see Fig. 2 above, and col. 2, lines 21-30 - the hook is oriented in a direction that when an elastic element is attached to the hook it will impart a force to the other end of the device, that in this case is towards the molar tooth).
Furthermore, it is disclosed that the rod includes in one of its ends an engagement feature that includes a protrusion 10 on one of its side, that engages a projection 9 located in the mesial opening, that connection allows the rod to pivot inside the mesial opening (13) (see Fig. 5 above, and col. 3, lines 48-50).
However, Lluch ‘257 does not disclose that the rod is curved towards the gingival direction in the occlusal-gingival plane.
[AltContent: arc][AltContent: connector][AltContent: arrow][AltContent: textbox (Molar component)][AltContent: arrow][AltContent: textbox (D-shaped Engagement feature and cavity)]
    PNG
    media_image5.png
    334
    393
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: ][AltContent: textbox (Two parallel lateral faces)]
    PNG
    media_image6.png
    426
    310
    media_image6.png
    Greyscale

Lluch ‘812 teaches an orthodontic appliance including a rod (5) that includes an engagement feature in one its ends having a D-shaped (1), and a D-shaped cavity in a molar component (see annotated Fig. 1 above). Furthermore, the generally D-shaped engagement feature includes two parallel lateral faces (2) and (8) (see Fig. 2 above) and in combination with the cavity including two lateral faces (7) allow the rod to form a small angle () to the plane of symmetry of the rod (5) (see annotated Fig. 2 above, [0002] and [0009]).
A person skill in the art would understands that the two parallel (2) and (8) configuration on the engagement feature (1) allows the rod to turn in any lateral direction. If a rod includes a curved shape as in Lluch ‘257, said rod is capable of directing the curved shape towards the gingival or occlusal direction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the rod and the internal surface of the molar component Lluch ‘257, with the two parallel lateral faces and the planar lateral faces of the molar component cavity of  Lluch ‘812, in order to improve 
Regarding claim 2, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Lluch ‘257 discloses that the rod has a curved distal step-down (see annotated Fig. 2 above).
Regarding claim 3, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Lluch ‘257 discloses that the traction element includes an elastic (see col. 3, lines 54-55 – “elastic element of class II”).
Regarding claim 6, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Lluch ‘257 discloses a mesial end of the rod including a mesial step-up portion from the mesial anchor tooth attachment to the rod (see annotated Fig. 2 above).
Regarding claim 7, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Lluch ‘257 discloses that the mesial setup-up portion is curved (see annotated Fig. 2 above).
Regarding claim 8, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Lluch ‘257 
Regarding claim 9, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Lluch ‘257 discloses that the interior of the molar component is tapered from the opening towards a distal wall thereof. (See annotated Fig. 18 above)
Regarding claim 10, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Lluch ‘257 discloses that the hook (11) is located on an upper section of the rod (see Fig. 1 shows the hook at the upper portion of the mesial anchor tooth attachment facing the cheek when installed).
Regarding claim 11, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Lluch ‘257 discloses the hook is located on the mesial step-up portion (see annotated Fig. 2 above).
Regarding claim 18, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Lluch ‘257 discloses that the rod includes an engagement feature at the distal end thereof (see annotated Fig. 5 and 6 - see ball of the ball and socket member 7), and the molar component has a retention feature suitable for receiving the engagement feature (see annotated Fig. 5 and 6 - see socket of the ball and socket member 7 in element 2).
Regarding claim 19, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 18, and where Lluch ‘257 discloses that the engagement feature is essentially D-shaped (see Fig. 18 above – see the portion of the engagement feature completely embedded inside the retention feature), and the retention feature is sinusoidal (see Fig. 18 above - the socket of the ball and socket member 7 has a top portion of a sinusoidal curve). 
[AltContent: ][AltContent: textbox (Lingual wall of the molar component)][AltContent: ][AltContent: textbox (Spherical engagement feature )][AltContent: textbox (Retention feature)][AltContent: ][AltContent: ][AltContent: textbox (Funneled keyhole clasp retention feature)][AltContent: oval][AltContent: arrow]
    PNG
    media_image4.png
    316
    331
    media_image4.png
    Greyscale

Regarding claim 20, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 18, and where Lluch ‘257 discloses that the engagement feature is generally spherical and the retention feature is in the form of a funneled keyhole clasp (see annotated Fig. 18 just above).
Regarding claim 21, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 18, and where Lluch ‘257 discloses that the engagement feature is coupled to the retention feature and is pushing distally on a distal wall of the molar component (see Fig. 2 and 18 – the elastic element that is attached to the hook will impart a force to the other end of the device, that in this case is towards the retention feature of the molar tooth).
[AltContent: textbox (Fig. 17 of Lluch ‘257)][AltContent: textbox (Occlusal floor and Gingival roof wall of the molar component)][AltContent: textbox (Lingual wall of the molar component)]
    PNG
    media_image7.png
    339
    357
    media_image7.png
    Greyscale

[AltContent: textbox (Fig. 2 of Lluch ‘812)][AltContent: textbox (Occlusal floor and Gingival roof wall of the molar component)][AltContent: textbox (Lingual wall of the molar component)]
    PNG
    media_image6.png
    426
    310
    media_image6.png
    Greyscale

Regarding claim 22, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 18, and where Lluch ‘257 discloses that the molar component is in the form of a C-clasp having an occlusal floor for supporting the engagement feature (see annotated Fig. 1, 2, 4 and 17 above – due to the device is installed horizontally in the mesial distal direction, the location of the occlusal floor can be on either side of the engagement feature depending on the side of the mouth the orthodontic appliance is installed). Furthermore, Lluch ‘812 also teaches that the molar component is in the form of a C-clasp having an occlusal floor for supporting the engagement feature (see annotated Fig. 2 above).
Regarding claim 27, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 18, and where Lluch ‘257 discloses that the molar component (2) is in the form of a flared clasp having a housing flared outwardly to the mesial for facilitating the insertion of the engagement feature into an interior of the housing (see annotated Fig. 4 above).
Regarding claim 28, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 18, and where Lluch ‘257 discloses that the engagement feature is retained in the retention feature by a restriction feature on 
Regarding claim 29, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 28, and where Lluch ‘257 discloses that the engagement feature is further retained in the retention feature by a restriction feature on a lingual wall of the molar component (see annotated Fig. 17 and1 8 in the previous 2 pages – the retention feature is restricted to move in the lingual direction by a lingual wall).
Regarding claim 30, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 18, and where Lluch ‘257 discloses that the engagement feature is retained vertically inside the molar component by an occlusal floor and a gingival roof wall (see annotated Fig. 1, 2, 4 and 17 above – due to the device is installed horizontally in the mesial distal direction, the location of the occlusal floor and the gingival roof wall can be on either side of the engagement feature depending on the side of the mouth the orthodontic appliance is installed).  Furthermore, Lluch ‘812 also teaches that the engagement feature is retained vertically inside the molar component by an occlusal floor and a gingival roof wall (see annotated Fig. 2 above).
Regarding claim 31, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 18, and where Lluch ‘257 discloses that the engagement feature includes a generally rounded shape and a corresponding receptacle shape in the molar component (see Fig. 5 above). Furthermore, Lluch ‘812 
However, Lluch ‘257/Lluch ‘812 does not disclose that the engagement feature incudes an ellipsoid shape.
However, having an ellipsoid shape in the engagement feature is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed engagement feature was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
Regarding claim 45, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 18, and where Lluch ‘257 discloses that the mesial anchor tooth is a canine (see col. 1, lines 37-39 – “The present invention relates to an auxiliary element for the segmented distalisation of the posterior jawbone sector from canine to molar in orthodontic treatment…”).
Regarding claim 46, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Lluch ‘257 discloses that the mesial anchor tooth is a premolar (see col. 5, lines 25-28 – “Although the present invention is particularly intended for distal occlusions which include canines, premolars and molars, it can also be applied to segments including only molars and premolars and other dental parts.”).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lluch (US 7618257 B1) (aka Lluch ‘257) in view of Lluch (US 20060257812 A1) (aka Lluch ‘812) as applied to claim 18 above, and further in view of Lluch (WO 2013144283 A1) (aka Lluch ‘283).
Regarding claim 24, Lluch ‘257/Lluch ‘812 discloses the claimed invention substantially as claimed, as set forth above for claim 18. 
However, Lluch ‘257/Lluch ‘812 does not disclose that the molar component includes locking claws that maintain the engagement feature within the molar component.
[AltContent: textbox (Buccal wall)][AltContent: ]
    PNG
    media_image8.png
    325
    432
    media_image8.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Locking claw)][AltContent: ][AltContent: textbox (Buccal wall)]
    PNG
    media_image9.png
    359
    353
    media_image9.png
    Greyscale
                       
    PNG
    media_image10.png
    367
    410
    media_image10.png
    Greyscale

Lluch ‘283 teaches an orthodontic appliance including a molar component (20) engaging an engagement feature (14) in the receptacle (22) (see Fig. 2b and 3c above). The molar component (20) includes a locking claw (29) at the internal side of the buccal wall (see Fig. 3c and 3D above, and page 8, lines 28 through page 9, line 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal side of the buccal wall of the molar component of Lluch ‘257/Lluch ‘812, with the locking claw at the internal side 
However, Lluch ‘257/Lluch ‘812/Lluch ‘283 does not disclose the use of a plurality of locking claws but, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Allowable Subject Matter
Claims  4, 5, 12-17, 23, 25, 26 and 32-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-11, 18-22, 24, 27-31, 45 and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, the applicant is arguing about the shape of the long rod in his orthodontic appliance, where the long rod is of a saddle-shape in the occlusal-gingival plane. However, the latest amendments have deleted such limitation, making the argument moot.
However, applicant has amended the claim to include that the rod is curved towards the gingival direction. 
The examiner has found the prior art of Lluch ‘812 that in combination with the prior art of Lluch ‘257, that the Office has interpreted that said combination includes all the limitations as claimed. 
Therefore, it is understood that the present set of claims are not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772